UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1393



WALLACE MITCHELL,

                                              Plaintiff - Appellant,

          versus


ALPHONSO HAWKINS; DAVID B. MITCHELL; CORPORAL
JERMYN; TIMOTHY J. LONG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
840-L)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace Mitchell, Appellant Pro Se. Sean Daniel Wallace, Michael
Patrick Whalen, John Anthony Bielec, COUNTY ATTORNEY’S OFFICE,
Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wallace Mitchell appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint and the order deny-

ing his motion for reconsideration. See Fed. R. Civ. P. 59(e). We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Mitchell v. Hawkins, No. CA-95-840-L (D. Md. Jan.

22, 1997; Mar. 10, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2